Citation Nr: 0429766	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  97-23 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
1994, for a 10 percent rating for a scar of the right 
shoulder due to a shell fragment wound.  

2.  Entitlement to an effective date earlier than July 29, 
1994, for a 10 percent rating for a scar of the lower third 
of the left leg due to a shell fragment wound.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Board remanded the appeal to the RO in October 2000.  In 
an August 2001 decision, the Board denied each issue on 
appeal, finding no entitlement to an earlier effective date.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion of the parties, in a January 2003 Order, the Court 
vacated the Board's decision and remanded the case to the 
Board to ensure compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In July 2003, the Board again remanded the case to 
the RO with instructions to ensure VCAA compliance.  
Following additional action by the RO, including permitting 
the veteran to present sworn testimony at a personal hearing, 
the case has now been returned to the Board for final 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the January 2003 Joint Motion and Court Order 
specifically remanded the case to the Board to ensure 
compliance with the notice and duty to assist provisions of 
the VCAA.  In July 2003, the Board Remanded the case to the 
RO specifically for that purpose and to allow the veteran 
additional time to present further evidence or argument in 
support of his appeal.  However, the RO wrote the veteran in 
July 2003, noting only one of the disabilities for which an 
appeal is pending.  Moreover, while stating that, "This 
letter tells you what records or evidence we need to support 
the benefit you claimed," the letter did nothing of the 
sort.  Instead, the letter informed the veteran of what the 
evidence must show to support a service connection claim.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's July 2003 Remand was not 
completed by the RO, the appellant's appeal is not yet ready 
for final appellate consideration.  

In October 2004, the veteran's attorney forwarded to the 
Board a letter from the veteran characterized as a Claim for 
Clear and Unmistakable Error that set forth the law regarding 
claims of clear and unmistakable error (CUE).  The veteran 
specifically referred to an error in the application of the 
pertinent regulations in the December 1978 rating decision 
that assigned the initial ratings for his service-connected 
scars.  That issue has not been adjudicated by the RO and is 
inextricably intertwined with the issues currently on appeal.  
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1372 
(Fed.Cir.2001) (holding that underlying facts of appellant's 
claim to reopen based upon new and material evidence and his 
CUE claim regarding same disability were "so intimately 
connected ... that, in the interests of judicial economy and 
avoidance of piecemeal litigation, they should be appealed 
together").  Accordingly, in the interest of judicial 
economy, the Board will remand this claim with the earlier 
effective date claims.  See ibid.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should specifically inform the 
veteran and his attorney of the 
information and evidence necessary to 
substantiate his claims for earlier 
effective dates for 10 percent ratings 
for his service-connected scars.  They 
should then be given an appropriate 
period of time to respond.  

2.  The RO should consider the veteran's 
claim of CUE in the ratings that were 
assigned for his service-connected scar 
disabilities in the December 1978 rating 
decision.  If action taken in that regard 
is adverse to the veteran and if he 
submits a timely notice of disagreement 
with that action, he and his attorney 
should be furnished a statement of the 
case concerning that issue.  If an appeal 
of that issue is timely perfected, the RO 
should certify that issue for appellate 
consideration.  

3.  The RO should then again consider the 
claims for effective dates earlier than 
July 29, 1994, for 10 percent ratings for 
scars of the right shoulder and lower 
left leg, if necessary.  If any action 
taken in that regard remains adverse to 
the veteran, he and his attorney should 
be furnished a supplemental statement of 
the case and they should be given an 
appropriate period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



